Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference(s) are Phillips (US 10167887 B1), Ravan (US 20200087919 A) and Ganis (US 10233644B2), singularly or in any combination, fail to disclose, teach or suggest: “a threaded hole with helical grooves and having an axis parallel to the axis of the smooth bore hole and located such that grooves of the threaded hole intersect the diameter of the smooth bore hole; and a set screw ….. advancing the set screw scratches the outer diameter of the tube to a depth wherein the set screw retains the tube in place without deformation of the inner diameter of the tube” of claim 1, and  “providing a plurality of threaded holes with helical grooves and with axes parallel to the smooth bore hole axes and located such that grooves of at least one threaded hole intersects one of the smooth bore holes; providing a plurality of plurality of set screws ….. the set screws scratch the outer diameter of the tubes to a depth wherein the set screws retain the tubes in place without deformation of the inner diameter of the tubes” of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632   
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632